Citation Nr: 1625447	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-01 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left lower extremity radiculopathy.

2.  Entitlement to service connection for left lower extremity radiculopathy, secondary to service connected lumbar disc disease.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for right lower extremity radiculopathy, secondary to service-connected lumbar disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claim.  The Veteran filed a notice of disagreement dated in June 2010, and the RO issued a statement of the case dated in November 2012.  The Veteran filed a substantive appeal in December 2012.  A hearing before a Veterans Law Judge dated in May 2016 was cancelled by the Veteran.  38 C.F.R. § 20.702.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for left lower extremity radiculopathy was denied in an unappealed April 2008 rating decision; the Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

2.  Evidence submitted since the April 2008 rating decision must be considered in order to fairly decide the merits of the claims of entitlement to service connection for left lower extremity radiculopathy.

3.  Left lower extremity radiculopathy has been shown to be caused by service-connected lumbar disc disease.

4.  Tinnitus is shown to have had its onset as a result of military service.

5.  Right lower extremity radiculopathy has been shown to be caused by service-connected lumbar disc disease.


CONCLUSIONS OF LAW
. 
1.  The April 2008 rating decision that denied service connection for left lower extremity radiculopathy is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2007).

2.  The evidence received subsequent to the April 2008 rating decision is new and material and the claim of entitlement to service connection for left lower extremity radiculopathy is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
 
3.  The criteria for an award of service connection for left lower extremity radiculopathy, secondary to service-connected lumbar disc disease, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.310 (2015).

4.  The criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303.

5.  The criteria for an award of service connection for right lower extremity radiculopathy, secondary to service-connected lumbar disc disease, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, however, as the Board has decided that the claim of entitlement to service connection for tinnitus should be reopened and that service connection is warranted for tinnitus, right lower extremity radiculopathy, and left lower extremity radiculopathy, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  New and material evidence

In April 2008, the RO denied service connection for lumbar spine radiculopathy, left lower extremity claimed as tingling, numbness, and pain.  The Veteran did not appeal this decision and no new and material evidence was received within one year of this decision.  As such, it became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

In this case, the evidence added to the claims file since April 2008 consists of VA examination records, VA examinations dated in July 2010 and May 2016, and statements submitted by the Veteran.  In the July 2010 VA examination, the Veteran reported numbness in both legs and constant pain. Radiation of pain to the lower extremities was noted, along with numbness and tingling.  A June 2010 VA treatment note indicated that it was "as likely as not or possible that the lumbar radiculopathy may be contributing to the numbness in his lower extremities."  Finally, in a May 2016 VA examination, the examiner diagnosed the Veteran with mild bilateral lower extremity radiculopathy involving L4/L5/S1/S2/S3 nerve roots (sciatic nerve). 

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the April 2008 RO decision is new in that it had not previously been submitted.  These records indicate that a current diagnosis of left lower extremity radiculopathy is related to the Veteran's service-connected lumbar disc disease.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in April 2008, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 

III.  Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that his diagnosed tinnitus and bilateral lower extremity radiculopathy warrant service connection.  The Board agrees.  

In a July 2010 VA examination, the Veteran reported numbness in both legs and constant pain. Radiation of pain to the lower extremities was noted, along with numbness and tingling.  A June 2010 VA treatment note indicated that it was "as likely as not or possible that the lumbar radiculopathy may be contributing to the numbness in his lower extremities."  Finally, in a May 2016 VA examination, the examiner diagnosed the Veteran with mild bilateral lower extremity radiculopathy involving L4/L5/S1/S2/S3 nerve roots (sciatic nerve).

With respect to the Veteran claimed tinnitus, in an October 2012 audiological examination, the examiner found that the Veteran's tinnitus was a result of or caused by acoustic trauma.  The examiner explained that the Veteran reported tinnitus shortly after separation from the Army and that his position in the military would have exposed him to noises adequate enough to cause changes to his auditory
System.  These changes were noted to have been associated with tinnitus.  As the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). In this regard, the Board notes that in an earlier February 2010 audiological examination, the examiner recorded that the Veteran stated that tinnitus was gradual onset 5 years prior to the examination.  The Veteran subsequently disputed that finding in a June 2010 statement, and reported that he had indicated he had a worsening of tinnitus in the previous 5 years, not that the onset was 5 years previously.

Based on the foregoing, the Board finds that service connection is warranted for the Veteran's claimed conditions.  He has diagnoses of tinnitus and right and left lower extremity radiculopathy that VA examiners, who examined the Veteran and his claims file indicated were associated with his service (tinnitus) or his service-connected lumbar disc disease (bilateral lower extremity radiculopathy).  These opinions contained a rationale for their conclusions based on an accurate characterization of the evidence of record. See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board also finds the Veteran's statements regarding the onset of his tinnitus to be credible. 

For the foregoing reasons, the weight of the evidence supports entitlement to service connection for tinnitus and left and right lower extremity radiculopathy, and these claims must therefore be granted.








ORDER

The application to reopen a claim of entitlement to service connection for left lower extremity radiculopathy is granted.

Service connection for tinnitus is granted.

Service connection for right lower extremity radiculopathy, secondary to service-connected lumbar disc disease, is granted.

Service connection for left lower extremity radiculopathy, secondary to lumbar disc disease, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


